Title: From Thomas Jefferson to William Patterson, 27 October 1805
From: Jefferson, Thomas
To: Patterson, William


                  
                     Washington Oct. 27. 05
                  
                  By the brig Lucy which sails from Baltimore for Nantes I have taken the liberty of addressing to you a box of seeds, acorns & nuts for a friend of mine at Paris, Madame de Tessé, aunt of M. de la Fayette. I am advised that this box can be forwarded from Nantes to Paris thro’ the canal de Briare, to avoid the expence of a land carriage which would cost more than the objects are worth. I have to ask the favor of you to recieve the box, to drop a line to Madame de Tessé at Paris, covering the inclosed letter, to ask her directions how she would have the box sent, and to forward it as she shall direct. freight to Nantes is paid in Baltimore before the shipping of the box. any little disbursements necessary at Nantes will be readily reimbursed you by Made. de Tessé or shall be chearfully paid by myself to any connection you have in this country on demand. I presume you had better send your letter to her under cover to Genl. Armstrong who knows her residence, which I do not. I must rest my apology for this trouble on the fact that I have no correspondent at Nantes to whom I could have addressed this request. Accept my salutations & assurances of respect
                  
                     Th: Jefferson
                     
                  
               